                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

PARIS ELLIOTT KNOX-BEY,                               )
                                                      )
                                     Plaintiff,       )
                                                      )
                         v.                           )
                                                      )
DALTON KURTZ,                                         )
                                                      )       No. 1:19-cv-03534-TWP-DML
                                     Defendant.       )

                                      SCREENING ORDER

       Before the Court is a “Complaint Form For Filers Who Are Prisoners Without Lawyers”

filed by pro se Plaintiff Paris Elliott Knox-Bey. Plaintiff’s Complaint is filed against Muncie Police

Officer Dalton Kurtz and seeks “disposal of all alleged criminal lawsuits,” which are three Indiana

state court cases (Filing No. 1 at 4). Based on the Complaint filed by the Plaintiff, it appears that

the Court does not have subject-matter jurisdiction over the case. If the Plaintiff seeks to challenge

the constitutionality of his confinement, he should file a petition for writ of habeas corpus under

28 U.S.C. § 2241 or 28 U.S.C. § 2254, whichever is applicable to Plaintiff’s situation.

       If the Plaintiff fails to file a petition for writ of habeas corpus or an amended complaint

that sufficiently alleges a factual basis to support a legally cognizable claim against Muncie Police

Officer Dalton Kurtz no later than thirty (30) days from the date of this Order, this action will be

dismissed for lack of subject-matter jurisdiction.

       The Clerk is directed to send copies of Forms “AO 242 (12/11) Petition for a Writ of

Habeas Corpus Under 28 U.S.C. § 2241” and “AO 241 (Rev. 10/07) Petition for Relief From a

Conviction or Sentence By a Person in State Custody” to the Plaintiff with this Order.

       SO ORDERED.
       Date:    9/12/2019




Distribution:

Paris Elliott Knox-Bey
Inmate No. 61770
Delaware County Justice Center
100 W. Washington Street
Muncie, IN 47305




                                 2
